Case 1:20-cv-23741-WPD Document 1-3 Entered on FLSD Docket 09/09/2020 Page 1 of 4




                     EXHIBIT C
Case 1:20-cv-23741-WPD Document 1-3 Entered on FLSD Docket 09/09/2020 Page 2 of 4



                                                         IN THE CIRCUIT COURT OF THE
                                                         ELEVENTH JUDICIAL CIRCUIT, IN
                                                         AND FOR MIAMI-DADE COUNTY, FL

                                                          Case No. 2020-017369-CA-01

  ISLAND WIFI LIMITED, LLC,

         Plaintiff,

  vs.

  AT&T MOBILITY NATIONAL ACCOUNTS LLC

        Defendant.
  _______________________________________/

           NOTICE OF FILING NOTICE OF REMOVAL TO FEDERAL COURT

         PLEASE TAKE NOTICE that Defendant AT&T Mobility National Accounts LLC filed a

  Notice of Removal of this action under 28 U.S.C. §§ 1441 and 1446, thereby removing this matter

  from the Circuit Court of the Eleventh Judicial Circuit in and for Miami-Dade County, Florida. In

  accordance with 28 U.S.C. § 1446(d), a copy of the Notice of Removal, without its exhibits, is

  attached as Exhibit A and this Court shall proceed no further in this matter unless and until this

  matter is remanded.

  Dated: September 9, 2020                               Respectfully submitted,


                                                          s/ Jordi C. Martínez-Cid_________
                                                          Derek E. León
                                                           Florida Bar No. 625507
                                                          Jordi C. Martínez-Cid
                                                           Florida Bar No. 100566
                                                          Jeremy L. Kahn
                                                           Florida Bar No. 105277
                                                          Email: dleon@leoncosgrove.com
                                                          Email: jmartinez-cid@leoncosgrove.com
                                                          Email: jkahn@leoncosgrove.com
                                                          Email: eperez@leoncosgrove.com
                                                          Email: lburns@leoncosgrove.com



                                             LEÓN COSGROVE, LLP
         255 ALHAMBRA CIR., 8 T H FLOOR │ MIAMI, FL 33134 │ T 305.740.1975 │WWW.LEONCOSGROVE.COM
Case 1:20-cv-23741-WPD Document 1-3 Entered on FLSD Docket 09/09/2020 Page 3 of 4



                                                         LEÓN COSGROVE, LLP
                                                         255 Alhambra Circle, 8th Floor
                                                         Miami, Florida 33134
                                                         Telephone: 305.740.1975

                                                         Counsel for AT&T Mobility
                                                         National Accounts LLC




                                                 2
                                            LEÓN COSGROVE, LLP
        255 ALHAMBRA CIR., 8 T H FLOOR │ MIAMI, FL 33134 │ T 305.740.1975 │WWW.LEONCOSGROVE.COM
Case 1:20-cv-23741-WPD Document 1-3 Entered on FLSD Docket 09/09/2020 Page 4 of 4



                                  CERTIFICATE OF SERVICE

         I hereby certify that on September 9, 2020, a true and correct copy of the foregoing was

  filed electronically and sent by email from the Florida Courts E-Filing Portal System to all counsel

  or parties of record.

         Kevin Drummond, Esq.
         BLUE LINE LAW FIRM, PLLC
         1645 Palm Beach Lakes Blvd., Suite 1200
         West Palm Beach, FL, 33401
         Email: intake@tbllf.com

         Counsel for Plaintiff Island Wifi Limited, LLC


                                                           s/ Jordi C. Martínez-Cid
                                                            Jordi C. Martínez-Cid




                                                   3
                                             LEÓN COSGROVE, LLP
         255 ALHAMBRA CIR., 8 T H FLOOR │ MIAMI, FL 33134 │ T 305.740.1975 │WWW.LEONCOSGROVE.COM
